Citation Nr: 0917637	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected dysthymia and anxiety. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1977 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2005.  

In December 2005, the Board remanded the issue on appeal to 
the RO for further development. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's service-connected dysthymia and anxiety is 
shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  




CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent, 
but not higher  for the service-connected dysthymia and 
anxiety are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2008), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.12, 4.20, 
4.27, 4.130 including Diagnostic Code 9433 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2006, after the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  The Board notes that this is a "downstream" 
issue.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a January 2006 letter, the December 
2006 letter, and an April 2007 letter together the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2006, December 2006, and April 2007 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the May 2004 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in December 2006 and April 2007.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Veteran was afforded VA examinations over the course of 
the appeal following his retirement from service in October 
2003, December 2005, June 2006 and May 2007 in order to fully 
evaluate the severity of the service-connected psychiatric 
disability.  He also has been afforded a hearing in 
connection with this appeal.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of dysthymia and 
anxiety.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The February 2004 RO rating decision granted service 
connection and assigned an initial 30 percent rating for 
dysthymia and anxiety, effective on August 2, 2000. 

At the Veteran's October 2003 VA examination, he reported 
feeling depressed, unmotivated and frustrated.  He had 
trouble leaving his house because he did not drive and 
sometimes felt anxious; however, he did not have any problems 
going out to other places.  He was unemployed and was 
supposed to be attending vocation school when he really was 
only going to one class out of four.  

The Veteran reported staying at home and ruminating about his 
life and was not happy with what was going on.  He had 
passive thoughts of being better off dead, had erratic sleep, 
and intense periods of feeling anxious with paresthesias in 
the perioral area.  He denied having any auditory/visual 
hallucinations or racing thoughts, but had a decreased need 
for sleep.  He admitted to some past history of self 
mutilation.  

The Veteran reported that he lived with his girlfriend and 
had three children with whom he had very little contact with.  
He was fired from one job because of absenteeism since he did 
not like to leave home.  He did go to the store as needed and 
had no problems with attending the examination.  

On examination, the Veteran displayed no evidence of 
psychosis, mania or obsessive symptoms.  Though he reported 
to be afraid to leave his house, he did not seem to be 
anxiety driven.  Very little seemed to motivate or excite 
him.  

On examination, the Veteran was noted to have poor eye 
contact and difficulty in recalling certain aspects of his 
past, to be very soft spoken, and to be difficult to engage.  
He had poor coping skills and some dependent traits.  There 
was no evidence of psychosis, thought disorganization, 
cognitive problems, obsessive behavior or ritual behavior.  

It was noted that the Veteran displayed immaturity, defense 
mechanisms, poor coping skills, and dependence on other 
people.  It was noted that the Veteran had similar problems, 
to those noted, as a youth.  

The VA examiner diagnosed the Veteran with dysthymia, anxiety 
disorder, history of panic attacks and acrophobia, and 
borderline personality disorder.   The VA examiner opined 
that it did not sound like the Veteran had anxiety per se in 
preventing him from fulfilling his responsibilities but more 
of a lack of motivation or interest.  

In addition, the examiner stated that acrophobia was not 
preventing the Veteran from leaving the house, but a lack of 
motivation and interest.  The examiner stated that he could 
not totally rule out any ulterior motive in the Veteran's not 
wanting to go to work or attend vocational classes because 
there was some gain by achieving service connection as he was 
experiencing a very difficult financial situation.  

The Veteran was assigned a Global Assessment of Functioning 
(GAF) score of 52. 

At the Veteran's December 2005 VA examination, he was vague 
in describing his difficulties or symptoms.  He tended to be 
overwhelmed and did want to be with people at work.  He was 
angry and afraid that he might act out on his anger, 
irritable.  He reported being depressed and tired.  

The Veteran denied having auditory and visual hallucinations, 
major dissociative phenomena, or violent behaviors.  He 
admitted to fleeting suicidal thoughts of no significance and 
denied having plans or attempts, homicidally, manic or 
hypomanic states or current substance abuse.  He admitted to 
self-cutting behavior in his adolescence that was medically 
inconsequential and was to control emotions and frustrations.  

On examination, the Veteran did well on tasks of general 
memory, recall, concentration and abstraction.  The examiner 
noted that the Veteran started with downcast eyes and 
remained that way throughout, but displayed full range of 
affect.  He denied major sleep difficulties and weight and 
appetite changes.  

The VA examiner stated that the history and presentation of 
impairment in social and occupational spheres, despite the 
absence of substance abuse, psychotic, mood or cognitive 
disorder as well as the fluctuating pattern of functioning, 
suggested personality disorder, probably borderline type.  

The VA examiner also stated that, at times, the Veteran might 
meet dysthymic disorder criteria and at other his anxiety and 
panic symptoms or irritability and frustration might be 
prominent.  It was the instability and impairment in social 
and occupational relationships that seemed to be the most 
salient clinical feature.  It was noted that psychological 
testing might further elucidate personality and motivational 
issues inherent in this case.  The VA examiner assigned a GAF 
score of 50.  

At the June 2006 VA examination, the Veteran reported being 
depressed most of the day or every day for a few months.  He 
had lost 20 pounds in the past year because his brother's 
kitchen did not have a window and he was unable to stay in 
the kitchen long enough to prepare food due to intense 
anxiety when in the kitchen.  He had difficulty maintaining 
sleep and slept for 4 to 5 hours a night.  He felt worthless 
and had a diminished ability to concentrate.  

The Veteran was unable to read and work at a computer because 
of a diminished ability to concentrate.  He had recurrent 
thoughts of suicide and denied suicidal planning.  He denied 
any psychotic symptoms and history of manic or hypomanic 
episodes.  

The Veteran reported having anxiety attacks at work with 
intense anxiety with increased heart rate, headache, and 
tingling sensation, and those anxiety periods usually lasted 
days to weeks.  When he did not work, he experienced less 
frequency and intensity of anxiety.  He tended to walk a lot 
to reduce anxiety and had difficulty being in a crowd and 
standing in line and had to escape due to anxiety.  

On examination, the Veteran was cooperative, alert, and 
oriented to time, place, and people.  He maintained fair to 
poor eye contact and had mild psychomotor retardation.  His 
speech was soft and hardly audible at times.  He had a normal 
amount and rate.  His affect was slightly nervous and 
dysphoric, but appropriate with slightly constricted range.  
His thought process was goal directed and well organized; 
there were no signs or complaints of delusions and 
hallucinations.  He had no suicidal ideations and no 
homicidal ideations.  He had fair insight and fair judgment.  

The VA examiner diagnosed the Veteran with dysthymic 
disorder, major depressive disorder and anxiety disorder.  He 
stated that the Veteran's depression and anxiety symptoms 
would cause significant reduced productivity and significant 
interference in his ability to interact effectively and work 
efficiently.  He also noted that the Veteran had serious 
impairment in social and occupational functioning.  He 
assigned the Veteran a GAF score of 41. 

At the May 2007 VA examination, the Veteran reported that he 
had moved three times in the past year due to interpersonal 
difficulties with family members or with their lifestyles.  
He continued to struggle with occupational difficulties, and 
in the past year, he was fired from two jobs, with one 
because he dozed off at work.  He reported difficulties with 
mood swings and became involved in cursing matches with 
coworkers.  He complained of recurrent episodes of headaches, 
dizzy spells, heart palpitations, shortness of breath, 
vertigo, and nausea.  He was currently prescribed medication 
but refused to take it.  

The Veteran was the father of three children and had full 
custody of one.  He reported decreased activity in hobbies 
because of his son and denied engagement in any other 
meaningful activities.  He described a pattern of difficulty 
interacting with others and was easily angered by coworker's 
comments and facial expressions.  He also had a problem with 
road rage.  

On examination, the Veteran was meticulously neat and clean 
shaven.  He had haughty body language and appropriate facial 
expression but lacked emotion related to content of 
information presented.  He was anxious and restless.  His 
manner was cooperative but moderately defensive, and he had 
excessive humor when discussing details of his life stressors 
and symptoms.  

The Veteran's speech was within normal range, clear, 
articulate, and his affect was normal related to context and 
somewhat anxious and irritable.  He had no delusions, 
hallucinations, suicidal ideation or homicidal ideations; 
however, his judgment and insight were poor.  

The VA examiner stated that the Veteran was unable to 
maintain sustained employment from what appeared to be an 
enduring a pattern of interpersonal difficulties related to 
the ways in which he perceived and interpreted his inner 
experience, other peoples and events within his environment.  

This pattern appeared to remain inflexible and, thus more 
likely then not to impact the impairment and distress level 
of the Veteran's panic disorder.   He further stated that it 
was highly unlikely that the Veteran could tolerate work that 
required close interaction with other people; however, his 
employment or continued educational opportunities that 
focused on the Veteran's skills, talents, and interest might 
be more suitable.  

The VA examiner added that the Veteran psychological, social, 
and occupational functioning was based on noncompliance with 
prescribed medications to assist with his anxiety and 
depression.  

The VA examiner assigned the Veteran a current GAF of 53 and 
stated that the Veteran's highest GAF last year was 55.  

The Veteran testified that, when he was in public places for 
too long, he had headaches and became nervous.  He reported 
that he drove people around all day but could not work 
because the people got to him.  Whenever he began hobbies, 
they always ended up unfinished and he would just quit.  

The ratings for the service-connected dysthymia and anxiety 
have been assigned under the provisions of Diagnostic Code 
(DC) 9433.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include dysthymia and anxiety, are rated as 
follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After carefully reviewing the record including the Veteran's 
recent hearing testimony, the Board finds that the service-
connected disability picture is shown to more nearly 
approximate the criteria for a 50 percent rating.  

The symptoms include some difficulty establishing and 
maintaining effective social relationships, flattened affect 
and impaired judgment.  However, he did not have symptoms of 
circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); or impaired 
judgment or  abstract thinking.  

On this record, the Veteran's problems in daily life more 
closely resemble a level of impairment consistent with 
reduced reliability and productivity due to disturbances of 
motivation and mood.   

The Board has also considered the Veteran's GAF scores in 
adjudicating this claim.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The GAF scores assigned may be indicative of different levels 
of severity.  However, a GAF score is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned in a 
particular case.  See 38 C.F.R. § 4.126(a).  

Here, the service-connected psychiatric disability picture is 
not shown to have been manifested by occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships.  He is not 
shown to have experienced near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively or impaired impulse control.  

The Veteran has described manifestations consistent with 
significant irritability and social conflict, as well as some 
anxiety in working settings, but the VA examiner in 2007 
noted that his level of functioning was in the context of the 
Veteran being noncompliant in using medication prescribed to 
treat his anxiety and depression.  

Overall, and most importantly, at no time, in the Board's 
opinion, has the Veteran's level of impairment shown to have 
equated with more than difficulty in establishing and 
maintaining effective work and social relationships.  

On this record, with consideration of the overall findings 
and GAF scores, an increased, initial rating of 50 percent, 
but no higher is for application for the service-connected 
PTSD during the time of this appeal.  



ORDER

An initial rating of 50 percent for the service-connected 
dysthymia and anxiety is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals






 Department of Veterans Affairs


